Citation Nr: 0006503	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-10 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement of the appellant to an apportioned share of the 
veteran's VA pension benefits on her behalf and on behalf of 
her daughter.  


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1998 decision letter by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia that denied the appellant's claim for an 
apportionment of the veteran's VA pension benefits.  A notice 
of disagreement was received in March 1998.  A statement of 
the case was issued in June 1998.  A substantive appeal was 
received from the appellant in June 1998.  

A hearing before the Board in Washington, D.C. was scheduled 
for January 14, 1999, but the appellant failed to report for 
this hearing.  On January 19, 1999, the Board received a 
letter from the appellant which was construed as a motion to 
show good cause to be rescheduled for another Board hearing.  
This motion was denied by the Board in March 1999.

The Board notes that, as will be addressed in the REMAND 
portion of this decision, the appellant had filed a notice of 
disagreement with respect to a January 1995 special 
apportionment decision.  However, a statement of the case has 
never been issued with respect to that issue.  Due to a 
change in the appellant and the veteran's circumstances, the 
nature of that claim is different than the claim currently 
before the Board, as will become apparent below.  As such, 
the Board can adjudicate the current claim without holding it 
in abeyance pending the outcome (if any) of the earlier claim 
for an apportionment of the veteran's pension benefits.  


FINDINGS OF FACT

1.  The appellant and the veteran were married in December 
1993.

2.  The veteran and the appellant were legally divorced in 
March 1997.

3.  In February 1998, the appellant filed a claim for an 
apportioned share of the veteran's VA pension benefits on her 
behalf and on behalf of her daughter; the appellant's 
daughter is not the veteran's child. 

4.  Subsequent to March 1997, neither the appellant nor her 
daughter met the eligibility requirements for an apportioned 
share of the veteran's VA benefits.


CONCLUSION OF LAW

Subsequent to March 17, 1997, the appellant and her daughter 
were no longer entitled by law to an apportionment of 
veteran's VA pension benefits.  38 U.S.C.A. §§ 101(31); 
101(4)(A) (West 1991 & Supp. 1999); 38 C.F.R. § 3.1(j), 3.50, 
3.57, 3.452 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 1998 letter, the appellant contended, in 
substance, that she was entitled to an apportioned share of 
the veteran's compensation benefits on her behalf and on 
behalf of her daughter.  

Under VA regulations, all or any part of a veteran's pension 
or compensation award may be apportioned if the veteran's 
spouse and/or children are not residing with the veteran and 
the veteran is not discharging his or her responsibility for 
the spouse or children's support.  38 U.S.C.A. § 5307 (West 
1991); 38 C.F.R. § 3.450(a)(1)(ii) (1999).  

The law provides that a "spouse" is a person of the 
opposite sex who is a husband or wife.  38 U.S.C.A. § 101(31) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.50(c) (1999).  A wife 
is a person whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j). 38 C.F.R. § 3.50(a) 
(1999).  For VA benefit purposes, a marriage means a marriage 
valid under the law of the place where the parties resided at 
the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j) (1999). 

The Board notes that a marriage certificate from the 
Commonwealth of Virginia indicates that the veteran and the 
appellant were married in December 1993.  The Board observes 
that the appellant and the veteran were divorced per a Decree 
A Vinculo Matrimonii of the Circuit Court for the City of 
Newport News, Virginia, entered in March 1997.  As such, the 
appellant was not the veteran's spouse after March 1997 and, 
therefore, at the time of her February 1998 claim.  

The Board notes that a "child," under 38 U.S.C.A. § 101 (West 
1991), means a person who is unmarried and (1) who is under 
the age of eighteen years, (2) who, before attaining the age 
of eighteen years, became permanently incapable of self-
support, or (3) who, after attaining the age of eighteen 
years and until completion of education or training, is 
pursuing a course of instruction at an approved educational 
institution, and who is a legitimate child, a legally adopted 
child, or a stepchild who is a member of the veteran's 
household.  See also, 38 C.F.R. § 3.57 (1999).

The term "stepchild" means a legitimate or an illegitimate 
child of the veteran's spouse, including a child of a 
surviving spouse whose marriage to the veteran is deemed 
valid under the provisions of 38 C.F.R. § 3.52, and who 
otherwise meets the requirements noted above.  

The record reflects that the veteran is not the father of the 
appellant's daughter, nor has this been alleged by any of the 
parties involved in this matter.  It is clear that the 
appellant's daughter, born February [redacted], 1980, was the 
veteran's stepchild from the day the appellant and veteran 
married until the March 1997 divorce.  However, it is also 
clear that she was not a member of the veteran's household at 
some point prior to the divorce, and although the exact date 
that she left the household is unclear to the Board from a 
review of the record (the evidence does suggest October 
1994), at that point, she was no longer the veteran's 
"child" for VA purposes.  

Regardless of the confusion surrounding her departure from 
the veteran's household, because of the March 1997 divorce, 
the appellant's daughter was no longer the veteran's 
"child" for VA purposes, as the appellant was no longer his 
"spouse" (again, a "stepchild" is legitimate or an 
illegitimate child of the veteran's spouse).  

In other words, the appellant's child was not the veteran's 
"child" (or stepchild) after March 1997, and therefore, at 
the time of the February 1998 claim. 

Therefore, based on this uncontradicted evidence 
demonstrating that the veteran and the appellant were 
divorced in March 1997, the appellant, on her behalf and on 
behalf of her daughter, was not entitled to an apportioned 
share of the veteran's compensation benefits at the time of 
her February 1998 claim (or thereafter).  Under these 
circumstances, there is no authority in law which would 
permit the grant of an apportioned share of his benefits 
after this date, and the appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 


ORDER

The appeal is denied.


REMAND

As noted in the introduction portion of this decision, the 
appellant had filed a notice of disagreement with respect to 
a January 1995 special apportionment decision.  Specifically, 
in an August 1995 letter to the RO, the appellant expressed 
disagreement with that decision, and requested that the case 
"go before a Board member."  The Board finds that this 
should have been construed as a notice of disagreement.  See 
38 C.F.R. § 20.201 (1999).  However, a statement of the case 
has never been issued with respect to that issue.  As such, a 
statement of the case should be issued by the RO regarding 
this issue.  See 38 C.F.R. § 19.26 (1999); Manlincon v. West, 
12 Vet. App 238 (1999) (a notice of disagreement initiates 
review by the Board of the RO's denial, thus, the next step 
is for the RO to issue a statement of the case on the denial 
of the issue).  

As noted in the introduction, this claim is different than 
the claim adjudicated above.  Specifically, at the time of 
this January 1995 decision, unlike the relevant time period 
discussed in the above decision, the appellant and veteran 
were still legally married and apparently living apart.  

In view of all of the above, this matter is REMANDED to the 
RO for the following action:

1.  The RO should issue a statement of 
the case to the appellant, and to the 
veteran and his representative, setting 
forth the evidence, a citation to and 
discussion of applicable laws and 
regulations and a detailed analysis of 
the reasons for the RO's January 1995 
determination (the special apportionment 
decision). 

The appellant should be informed of the 
necessity of filing a timely substantive 
appeal if she wishes to place this issue 
in appellate status.  38 C.F.R. § 19.26 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 


